In an action to recover damages for personal injuries, the de*626fendant Valery Gimpel appeals from an order of the Supreme Court, Kings County (Ruchelsman, J.), dated August 20, 2002, which denied his motion pursuant to CPLR 3211 (a) (8) to dismiss the complaint insofar as asserted against him for lack of personal jurisdiction and extended the plaintiff’s time to effectuate service by 120 days, pursuant to CPLR 306-b.
Ordered that the order is reversed, on the law, with costs, the motion is granted, the complaint insofar as asserted against the appellant is dismissed, and the action against the remaining defendants is severed.
The Supreme Court should have granted the motion of the defendant Valery Gimpel pursuant to CPLR 3211 (a) (8) to dismiss the complaint insofar as asserted against him. The plaintiff failed to diligently attempt to effect service on Gimpel, never moved for an extension of time to effect service, and failed to demonstrate the existence of a meritorious cause of action (see Winter v Irizarry, 300 AD2d 472 [2002]; Rihal v Kirchhoff, 291 AD2d 548 [2002]). Accordingly, an extension of time to serve Gimpel was not warranted, either for good cause shown, or in the interest of justice (see CPLR 306-b; Leader v Maroney, Ponzini & Spencer, 97 NY2d 95 [2001]). Santucci, J.P., Goldstein, Schmidt and Cozier, JJ., concur.